Citation Nr: 0115202
Decision Date: 05/04/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-12 631	)	DATE MAY 04, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to September 3, 1999, for a 100 percent evaluation for schizophrenia.

2.  Entitlement to permanency of a 100 percent disability rating currently in effect for schizophrenia.

3.  Basic eligibility for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	James W. Stanley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February to July 1972.  

This case came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which granted a 100 percent evaluation for schizophrenia from September 3, 1999, and denied eligibility to Dependents Educational Assistance under Chapter 35.  The Board notes that the veteran and his representative appeared before a hearing officer at a hearing at the RO in May 1999. 


REMAND

A June 1998 VA Medical Center (VAMC) discharge summary reveals that the veteran was reported to have stated that he felt paranoid and wanted to hurt someone or himself.  VA medical records from August 1998 reflect that the veteran reported intermittent sadness with crying spells, paranoid feelings that the government was tracking him, and that his imagination was interfering with memory resulting in impairment in concentration.

The veterans claim for an increased evaluation for schizophrenia was received on August 27, 1998.

VA medical records from September 1998 show that the veteran reported anxiety and anger resulting in his inability to hold a job for more than a few days.  The examiner noted that it was evident that the veteran had a very high level of interpersonal suspiciousness approaching delusional proportions and very strong tendency to interpret neutral stimuli as threatening to which he responds with aggression.  Further evaluations revealed persecutory thought content.  The examiner noted a deteriorating course with paranoid delusions, persecutory delusions, restricted affect, and inappropriate laughter.

At an October 1998 VA examination, the veteran reported that he had not worked since March 1998 and was having a difficult time keeping a job.  He reported having auditory hallucinations telling him to hurt people on the job, and visual hallucinations of spaceships.  He also reported that he received messages from the TV and radio.  The veteran also reported suicidal and homicidal ideations.  His insight was limited and his judgment impaired.  The diagnosis was chronic paranoid schizophrenia with a GAF of 42.

VA medical records from October to November 1998 indicated that the veteran was symptomatic with paranoia, conceptual disorganization, blunted affect, slowed psychomotor activity, emotional withdrawal, agitation, and unusual thought content.  He reported some homicidal thoughts and fantasies about his mother.  The diagnosis was schizophrenia and anxiety with a GAF score of 45 to 50.

A January 1999 Social Security Administration (SSA) award letter indicates that the veteran was determined to be disabled as of March 11, 1998, and became eligible for SSA benefits as of September 1998.  In an April 1999 letter, a VA counseling psychologist reported that the veteran had been a participant in a Chapter 31 Vocational Rehabilitation Program but that it was determined that completion of such a program was infeasible for the veteran and he had been placed in a discontinued status in 1992.  Based upon an interview with the veteran in April 1999 and review of his reported employment/personal history, the counseling psychologist determined that completion of a vocational rehabilitation program was still not feasible for the veteran.

VA medical records from February to May 1999 reveal that the veteran continued to complain of auditory and visual hallucinations, anxiousness, paranoia, and that he exhibited some delusional thoughts.

At a May 1999 hearing, the veteran reported that his hallucinations, persecutory delusions, paranoia, and depression worsened, and that he had difficulty dealing with people especially his boss.  He stated that he quit working in March 1998.

By a rating decision dated in August 1999, the RO increased the disability rating for the veterans psychiatric disorder from 0 percent to 30 percent effective as of August 28, 1998.

In a letter dated September 3, 1999, the veterans VA clinical psychologist stated that based on his observation of the veterans suspiciousness and interpersonal difficulties, the veteran was unable to function in a competitive job environment.  In an attached SSA form, the examiner noted that the veteran had ongoing psychotic symptoms and numerous odd thoughts that remained even with his use of antipsychotic medication.

At an October 1999 VA examination, the veteran reported that he had difficulty concentrating and had auditory and visual hallucinations.  On evaluation, his speech was pressured, and he tended to stare wide-eyed during eye contact.  The examiner noted that delusional material was quite prominent, particularly with ideas of reference and persecutory ideation.  The veteran also reported suicidal and homicidal ideations.  His insight was limited and his judgment impaired.  The diagnosis was chronic paranoid schizophrenia with a GAF of 38.

In November 1999, the RO increased the veterans evaluation for schizophrenia to 100 percent effective from September 3, 1999, under Diagnostic Code 9203.

There has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the claims file and identified certain assistance that must be rendered to comply with the VCAA.  However, it is the ROs responsibility to ensure that all appropriate development is undertaken in this case.  In August 2000, the veteran and his attorney submitted additional medical evidence after his case was certified to the Board in June 2000.  However, he did not waive consideration of this evidence by the RO.  As this evidence was submitted directly to the Board, the RO has not had the opportunity to review such evidence.  Moreover, the Board notes that the veteran has been awarded SSA benefits in January 1999; however, SSA records have not been obtained.  Furthermore, in an April 1999 letter, a VA vocational rehabilitation counselor determined that the veteran was not feasible for Chapter 31 vocational rehabilitation; however, the veterans Chapter 31 vocational rehabilitation folder is not of record.  Additionally, while the most recent examination was in October 1999 was comprehensive, the VA examiner did not render an opinion concerning whether the veteran's schizophrenia was likely to improve or whether it was reasonably certain to continue to be totally disabling throughout the life of the veteran.  This opinion is necessary in order to properly decide the issue of entitlement to permanency of the 100 percent rating for post-traumatic stress disorder.  38 C.F.R. § 3.340(b) (2000).  

Since the Board has determined that a new examination is necessary in the instant case, the veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veterans failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

In light of these circumstances, further development of the record is warranted before the Board decides the issues on appeal.  Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for psychiatric symptoms since June 2000.  After securing any necessary release, the RO should obtain those records not on file, to include copies of the veterans VA medical records.

2.  The RO should request the SSA to provide a copy of any decision pertaining to its award of disability benefits to the veteran and a copy of the records upon which such a decision was based.

3.  The RO should obtain the veterans Chapter 31 vocational and rehabilitation file and associate it with the claims folder.

4.  The RO should schedule the veteran for a psychiatric examination to determine the current severity of the veteran's schizophrenia and to assess the likelihood of improvement in the disorder.  Any indicated tests and studies should be accomplished, and all clinical manifestations should be reported in detail.  The claims folder should be made available to the examiner for review before the examination.  The examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.  The examiner should also provide an opinion as to whether the schizophrenia is sufficient, without regard to any other disability, to render the veteran unemployable.  In addition, the examiner should provide an opinion as to whether the impairment from the veteran's schizophrenia is reasonably certain to continue at the same level or a greater level throughout the veteran's life.  The rationale for all opinions expressed should also be provided. 

5.  The RO must review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied. 

6.  Thereafter, the RO should readjudicate this claim.  If any benefit sought on appeal remains denied, the veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).
 
